DOWDELL, J.
The defendant was tried for a capital offense. The record fails to affirmatively show that the defendant was personally present in court when a day Avas set for the trial of his case. Under the former decisions of this court this is error, for Avhich the judgment of conviction must be reversed. — Spicer v. State, 69 Ala. 159; Sylvester v. State, 71 Ala. 17; Hames v. State, 118 Ala. 674, 21 South. 341; Bowen v. State, 119 Ala. 7, 24 South. 551. The error above pointed out is the only reversible error we find in the record, and for this the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Anderson and McClellan, JJ., concur.